UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: December 31 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments. State Street/Ramius Managed Futures Strategy Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of September 30, 2014 (Unaudited) Principal Amount Value CERTIFICATE OF DEPOSITS – 6.4% $ Credit Suisse Group 0.510%, 1/9/2015 $ Lloyds Bank PLC 0.180%, 12/9/2014 TOTAL CERTIFICATE OF DEPOSITS (Cost $8,000,579) COMMERCIAL PAPER – 39.1% Bank of Tokyo 0.183%, 1/5/2015 BMW USA Capital 0.091%, 10/14/2014 Coca-Cola 0.203%, 4/2/2015 Diageo Capital 0.254%, 10/9/2014 Dupont Ei De Nemours Co. 0.071%, 10/31/2014 General Mills, Inc. 0.203%, 10/10/2014 IBM Corp. 0.101%, 12/18/2014 Nationwide Building Society 0.183 %, 11/20/2014 0.203 %, 12/16/2014 Nissan Motor Corp. 0.274%, 11/21/2014 Nordea Bank 0.203%, 2/24/2015 Proctor and Gamble 0.112%, 1/7/2015 Skandinav Enskilda Bank 0.233%, 2/19/2015 Sumitomo Mitsui Banking 0.203%, 1/2/2015 Swedbank 0.112%, 11/26/2014 Swedish Export Credit 0.162%, 12/23/2014 Unilever Capital Corp. 0.091%, 10/6/2014 TOTAL COMMERCIAL PAPER (Cost $48,781,987) State Street/Ramius Managed Futures Strategy Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS – 20.6% $ Fifth Third Bank 0.741%, 11/18/20161, 2 $ General Electric Capital Corp. 6.900%, 9/15/2015 Rio Tinto Finance U.S. PLC 0.784%, 6/19/20152, 3 Royal Bank of Canada 0.625%, 12/4/20153 Toyota Motor Credit Corp. 0.750%, 3/3/20171, 2 Volkswagen Group of America Finance LLC 0.455%, 5/23/20162, 4 Wachovia Corp. 0.576%, 10/28/20152 TOTAL CORPORATE BONDS (Cost $25,664,301) U.S. GOVERNMENT AGENCIES – 12.8% Federal Home Loan Banks 0.375%, 8/28/2015 Federal Home Loan Mortgage Corp. 0.041 %, 11/21/2014 0.500 %, 4/29/20161 Federal National Mortgage Association 0.625%, 10/30/2014 TOTAL U.S. GOVERNMENT AGENCIES (Cost $15,957,829) U.S. TREASURY NOTES – 3.4% United States Treasury Note 0.375%, 3/31/2016 TOTAL U.S. TREASURY NOTES (Cost $4,251,837) Number of Contracts PURCHASED OPTIONS CONTRACTS – 0.0% CALL OPTIONS – 0.0% CMX Gold, 100 Troy Oz. Futures 16 Exercise Price: $1,250.00, Expiration Date: October 29, 2014 CME Euro Futures 37 Exercise Price: $1.33, Expiration Date: October 3, 2014 State Street/Ramius Managed Futures Strategy Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) PUT OPTIONS – 0.0% CME E-Mini S&P 500 Futures 31 Exercise Price: $1,925.00, Expiration Date: October 17, 2014 $ TOTAL PURCHASED OPTIONS CONTRACTS (Cost $62,435) Number of Shares SHORT-TERM INVESTMENTS – 5.4% Fidelity Institutional Money Market Portfolio, 0.052% TOTAL SHORT-TERM INVESTMENTS (Cost $6,676,678) TOTAL INVESTMENTS – 87.7% (Cost $109,395,646) Other Assets in Excess of Liabilities5 – 12.3% TOTAL NET ASSETS – 100.0% $ LLC – Limited Liability Company PLC – Public Limited Company 1 Callable. 2 Variable, floating or step rate security. 3 Foreign security denominated in U.S. Dollars. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 5 Includes appreciation (depreciation) on futures contracts and written options contracts. See accompanying Notes to Schedule of Investments. State Street/Ramius Managed Futures Strategy Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Long Contracts Expiration Date Number of Contracts Value At Trade Date Value At September 30, 2014 Unrealized Appreciation (Depreciation) Bond Futures CBOT 2-Year U.S. Treasury Note December 2014 41 $ $ $ ) CBOT 5-Year U.S. Treasury Note December 2014 70 ) CBOT 10-Year U.S. Treasury Note December 2014 ) CBOT U.S. Long Bond December 2014 84 ) CBOT U.S. Ultra Bond December 2014 10 ) Eurex 2-Year Euro SCHATZ December 2014 77 Eurex 5-Year Euro BOBL December 2014 57 Eurex 10-Year Euro BUND December 2014 Eurex 30-Year Euro BUXL December 2014 11 Eurex Euro-BTP Italian Bond Index December 2014 12 Eurex French Government Bond December 2014 12 Eurex Short Term Euro-BTP Italian Bond Index December 2014 7 LIFFE Long Gilt Government Bond December 2014 MSE 10-Year Canadian Bond December 2014 ) OSE 10-Year Japanese Treasury Bond December 2014 16 PMI 10-Year Swedish Government Bond December 2014 46 SFE 3-Year Australian Bond December 2014 18 SFE 10-Year Australian Bond December 2014 38 SGX Japanese Government Bond December 2014 35 ) Commodity Futures CBOT Oat December 2014 1 CBOT Corn December 2014 20 ) CBOT Corn March 2015 13 ) CBOT Soybean November 2014 20 ) CBOT Soybean January 2015 10 ) CBOT Soybean March 2015 1 ) CBOT Soybean Meal December 2014 5 ) CBOT Soybean Meal January 2015 6 ) CBOT Soybean Meal March 2015 3 ) CBOT Soybean Oil December 2014 4 ) CBOT Soybean Oil January 2015 2 ) CBOT Wheat March 2015 1 CME Live Cattle December 2014 22 CME Live Cattle February 2015 3 CME Cattle Feeder October 2014 1 CMX Copper December 2014 7 ) LIFFE Cocoa December 2014 15 LIFFE Cocoa March 2015 3 LIFFE Robusta Coffee November 2014 2 ) LIFFE Robusta Coffee January 2015 1 LME Nickel November 2014 1 ) LME Nickel December 2014 1 ) LME Primary Aluminum November 2014 15 ) LME Primary Aluminum December 2014 28 ) LME Zinc November 2014 2 ) LME Zinc December 2014 48 ) NYBOT Cocoa December 2014 27 NYBOT Cocoa March 2015 2 NYBOT Coffee 'C' December 2014 1 NYBOT Cotton #2 December 2014 14 ) NYMEX NY Harbor ULSD November 2014 1 ) NYMEX Natural Gas October 2014 32 NYMEX Natural Gas November 2014 4 NYMEX Natural Gas February 2015 2 NYMEX Palladium December 2014 3 ) NYMEX RBOB Gasoline October 2014 6 ) NYMEX RBOB Gasoline November 2014 2 ) NYMEX WTI Crude October 2014 4 ) NYMEX WTI Crude November 2014 1 ) NYMEX WTI Crude December 2014 1 ) NYMEX WTI Crude January 2015 1 ) NYMEX WTI Crude February 2015 1 ) Currency Futures CME Australian Dollar December 2014 ) CME British Pound December 2014 ) CME Canadian Dollar December 2014 38 ) CME Euro December 2014 41 ) State Street/Ramius Managed Futures Strategy Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Long Contracts (Continued) Expiration Date Number of Contracts Value At Trade Date Value At September 30, 2014 Unrealized Appreciation (Depreciation) Currency Futures (Continued) CME Mexican Peso December 2014 23 $ $ $ ) CME New Zealand Dollar December 2014 ) CME Norwegian Krone December 2014 22 ) FNX United States Dollar December 2014 2 Index Futures CBOT E-Mini DJIA Index December 2014 26 ) CME E-Mini NASDAQ 100 Index December 2014 84 ) CME E-Mini S&P 500® Index December 2014 ) CME E-Mini S&P MidCap 400 Index December 2014 4 ) CME Nikkei 225 Index December 2014 4 EOE Amsterdam Index October 2014 46 EOP CAC 40 Index October 2014 40 ) Eurex DAX Index December 2014 11 ) Eurex Euro STOXX 50 Index December 2014 HKG Hang Seng China Enterprises Index October 2014 17 ) HKG Hang Seng Index October 2014 39 ) LIFFE FTSE 100 Index December 2014 22 ) MDE FTSE Bursa Malaysia KLCI Index October 2014 1 MIL FTSE per MIB Index December 2014 39 MSE S&P per TSX 60 Index December 2014 39 ) NYF MSCI Emerging Markets Mini Index December 2014 8 ) OSE Nikkei 225 Index December 2014 27 OSE TOPIX Index December 2014 19 SAFEX FTSE per JSE Top 40 Index December 2014 9 ) SFE SPI 200 Index December 2014 26 ) SGX FTSE China A50 Index October 2014 4 ) SGX MSCI Singapore Index October 2014 6 ) SGX MSCI Taiwan Index October 2014 16 ) SGX Nikkei 225 Index December 2014 20 SGX S&P CNX Nifty Index October 2014 28 ) SSE OMXS30 Index October 2014 Interest Rate Futures CME 3-Month Eurodollar December 2014 8 CME 3-Month Eurodollar March 2015 35 CME 3-Month Eurodollar June 2015 60 CME 3-Month Eurodollar September 2015 57 ) CME 3-Month Eurodollar December 2015 49 ) CME 3-Month Eurodollar March 2016 40 ) CME 3-Month Eurodollar June 2016 31 ) CME 3-Month Eurodollar September 2016 25 ) CME 3-Month Eurodollar December 2016 16 ) CME 3-Month Eurodollar March 2017 8 ) CME 3-Month Eurodollar June 2017 1 ) LIFFE 3-Month Euro Euribor December 2014 5 ) LIFFE 3-Month Euro Euribor March 2015 16 LIFFE 3-Month Euro Euribor June 2015 19 LIFFE 3-Month Euro Euribor September 2015 18 LIFFE 3-Month Euro Euribor December 2015 18 LIFFE 3-Month Euro Euribor March 2016 21 LIFFE 3-Month Euro Euribor June 2016 24 LIFFE 3-Month Euro Euribor September 2016 30 LIFFE 3-Month Euro Euribor December 2016 33 LIFFE 3-Month Euro Euribor March 2017 29 LIFFE 3-Month Euro Euribor June 2017 12 LIFFE 3-Month Euro Euribor September 2017 2 LIFFE 90-Day Sterling December 2014 38 LIFFE 90-Day Sterling March 2015 57 LIFFE 90-Day Sterling June 2015 80 LIFFE 90-Day Sterling September 2015 LIFFE 90-Day Sterling December 2015 68 LIFFE 90-Day Sterling March 2016 50 LIFFE 90-Day Sterling June 2016 34 LIFFE 90-Day Sterling September 2016 30 ) LIFFE 90-Day Sterling December 2016 16 ) LIFFE 90-Day Sterling March 2017 11 ) LIFFE 90-Day Sterling June 2017 2 ) MSE 3-Month Canadian Bankers' Acceptance March 2015 4 67 MSE 3-Month Canadian Bankers' Acceptance June 2015 30 State Street/Ramius Managed Futures Strategy Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Long Contracts (Continued) Expiration Date Number of Contracts Value At Trade Date Value At September 30, 2014 Unrealized Appreciation (Depreciation) Interest Rate Futures (Continued) MSE 3-Month Canadian Bankers' Acceptance September 2015 26 $ $ $ ) MSE 3-Month Canadian Bankers' Acceptance December 2015 24 89 SFE 3-Month New Zealand Bankers' Acceptance March 2015 3 95 SFE 90-Day Australian Bank Accepted Bill March 2015 10 ) SFE 90-Day Australian Bank Accepted Bill June 2015 5 ) SFE 90-Day Australian Bank Accepted Bill September 2015 8 ) SFE 90-Day Australian Bank Accepted Bill December 2015 3 TFX 3-Month Euroyen June 2015 3 57 TFX 3-Month Euroyen September 2015 7 TFX 3-Month Euroyen December 2015 8 ) ) Short Contracts Expiration Date Number of Contracts Value At Trade Date Value At September 30, 2014 Unrealized Appreciation (Depreciation) Bond Futures CBOT 2-Year U.S. Treasury Note December 2014 (3 ) CBOT 5-Year U.S. Treasury Note December 2014 ) CBOT 10-Year U.S. Treasury Note December 2014 (9 ) Eurex 5-Year Euro BOBL December 2014 (9 ) Eurex 10-Year Euro BUND December 2014 ) MSE 10-Year Canadian Bond December 2014 ) ) ) OSE 10-Year Japanese Treasury Bond December 2014 ) SFE 10-Year Australian Bond December 2014 ) Commodity Futures CBOT Corn December 2014 ) ) ) CBOT Corn March 2015 (2 ) ) ) CBOT Corn May 2015 (5 ) ) ) CBOT Corn July 2015 (7 ) ) ) CBOT Corn September 2015 (7 ) ) ) CBOT Rough Rice November 2014 (1 ) ) ) CBOT Soybean November 2014 ) ) ) CBOT Soybean May 2015 (2 ) ) ) CBOT Soybean Meal December 2014 (4 ) ) ) CBOT Soybean Oil December 2014 ) ) ) CBOT Soybean Oil March 2015 (1 ) CBOT Wheat December 2014 ) ) ) CBOT Wheat March 2015 (1 ) ) ) CBOT Wheat May 2015 (1 ) ) ) CBOT Wheat July 2015 (6 ) ) ) CBOT Wheat September 2015 (7 ) ) ) CME Lean Hogs October 2014 (3 ) CME Lean Hogs December 2014 (1 ) ) ) CME Live Cattle October 2014 ) CMX Copper December 2014 ) ) ) CMX Gold December 2014 ) ) ) CMX Silver December 2014 ) ) ) EOP Rapeseed October 2014 (2 ) ) ) EOP Rapeseed January 2015 (1 ) ) ) EOP Mill Wheat November 2014 (7 ) ) ) ICE Brent Crude Oil October 2014 ) ) ) ICE Brent Crude Oil November 2014 ) ) ) ICE Brent Crude Oil December 2014 (3 ) ) ) ICE Gasoil October 2014 ) ) ) ICE Gasoil November 2014 ) ) ) ICE Gasoil December 2014 (2 ) ) ) KCBT Hard Red Winter Wheat December 2014 ) ) ) KCBT Hard Red Winter Wheat March 2015 (2 ) ) ) LIFFE White Sugar November 2014 (3 ) ) ) LIFFE White Sugar February 2015 (1 ) ) ) LME Copper November 2014 (2 ) ) ) LME Copper December 2014 (4 ) ) ) LME Lead November 2014 (2 ) ) ) LME Lead December 2014 ) ) ) LME Primary Aluminum December 2014 ) ) ) LME Tin December 2014 (1 ) ) ) MDE Crude Palm Oil November 2014 (2 ) MDE Crude Palm Oil December 2014 (1 ) MGE Red Wheat December 2014 (3 ) ) ) State Street/Ramius Managed Futures Strategy Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Short Contracts (Continued) Expiration Date Number of Contracts Value At Trade Date Value At September 30, 2014 Unrealized Appreciation (Depreciation) Commodity Futures (Continued) NYBOT Coffee 'C' December 2014 (2 ) $ ) $ ) $ ) NYBOT Cotton #2 December 2014 ) ) ) NYBOT Cotton #2 March 2015 (1 ) ) ) NYBOT FCOJ-A November 2014 (1 ) NYBOT Sugar #11 February 2015 ) ) ) NYBOT Sugar #11 April 2015 (5 ) NYMEX NY Harbor ULSD October 2014 ) ) ) NYMEX NY Harbor ULSD November 2014 (4 ) ) ) NYMEX NY Harbor ULSD January 2015 (1 ) ) ) NYMEX NY Harbor ULSD February 2015 (1 ) ) ) NYMEX Natural Gas October 2014 ) NYMEX Natural Gas November 2014 (1 ) ) ) NYMEX Natural Gas December 2014 (2 ) NYMEX Natural Gas January 2015 (1 ) NYMEX Platinum January 2015 (6 ) ) ) NYMEX RBOB Gasoline October 2014 ) ) ) NYMEX RBOB Gasoline January 2015 (2 ) ) ) NYMEX RBOB Gasoline February 2015 (2 ) ) ) NYMEX WTI Crude October 2014 ) ) ) NYMEX WTI Crude November 2014 ) ) ) WCE Canola November 2014 ) ) ) Currency Futures CME British Pound December 2014 ) ) ) CME Canadian Dollar December 2014 ) ) ) CME Euro December 2014 ) ) ) CME Japanese Yen December 2014 ) ) ) CME Mexican Peso December 2014 ) ) ) CME New Zealand Dollar December 2014 (7 ) ) ) CME South African Rand December 2014 (4 ) ) ) CME Swedish Krona December 2014 ) ) ) CME Swiss Franc December 2014 ) ) ) Index Futures CBOE Volatility Index October 2014 (1 ) CME Goldman Sachs Commodity Index October 2014 (1 ) ) ) CME S&P 500® Index December 2014 (5 ) ) ) Eurex DAX Index December 2014 (2 ) ) ) Eurex VSTOXX Mini Index October 2014 (6 ) HKG Hang Seng Index October 2014 (5 ) ) ) LIFFE FTSE 100 Index December 2014 ) ) ) MSE S&P per TSX 60 Index December 2014 (4 ) ) ) NYF Russell 2000 Mini Index December 2014 ) ) ) OSE TOPIX Index December 2014 ) SFE SPI 200 Index December 2014 (2 ) SGX MSCI Taiwan Index October 2014 (6 ) Interest Rate Futures CME 3-Month Eurodollar December 2014 ) CME 3-Month Eurodollar March 2015 (6 ) CME 3-Month Eurodollar June 2015 (2 ) CME 3-Month Eurodollar September 2015 (6 ) ) ) CME 3-Month Eurodollar December 2015 (9 ) ) ) CME 3-Month Eurodollar March 2016 (5 ) ) ) CME 3-Month Eurodollar June 2016 ) ) ) LIFFE 3-Month Euro Euribor March 2016 (4 ) LIFFE 3-Month Euro Euribor June 2016 (4 ) LIFFE 3-Month Euro Euroswiss December 2014 (1 ) LIFFE 90-Day Sterling March 2016 (5 ) LIFFE 90-Day Sterling June 2016 (2 ) ) ) - MSE 3-Month Canadian Bankers' Acceptance December 2014 ) MSE 3-Month Canadian Bankers' Acceptance March 2015 ) MSE 3-Month Canadian Bankers' Acceptance December 2015 (1 ) SFE 90-Day Australian Bank Accepted Bill December 2014 ) ) ) SFE 90-Day Australian Bank Accepted Bill March 2015 ) SFE 90-Day Australian Bank Accepted Bill June 2015 ) SFE 90-Day Australian Bank Accepted Bill September 2015 ) SFE 90-Day Australian Bank Accepted Bill December 2015 ) SFE 90-Day Australian Bank Accepted Bill March 2016 ) State Street/Ramius Managed Futures Strategy Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Short Contracts (Continued) Expiration Date Number of Contracts Value At Trade Date Value At September 30, 2014 Unrealized Appreciation (Depreciation) Interest Rate Futures (Continued) SFE 90-Day Australian Bank Accepted Bill June 2016 (8 ) $ ) $ ) $ ) ) ) TOTAL FUTURES CONTRACTS $ $ $ Number of Contracts Value WRITTEN OPTIONS CONTRACTS PUT OPTIONS CME Euro Futures ) Exercise Price: $1.295, Expiration Date: October 3, 2014 $ ) CME E-Mini S&P 500 ) Exercise Price: $1,850, Expiration Date: October 17, 2014 $ ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $17,674) $ ) See accompanying Notes to Schedule of Investments. State Street/Ramius Managed Futures Strategy Fund CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Note 1 – Organization State Street/Ramius Managed Futures Strategy Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).Prior to September 15, 2014 the Fund was known as Ramius Trading Strategies Managed Futures Fund.The Fund’s primary investment objective seeks to achieve positive absolute returns in both rising and falling equity markets with an annualized level of volatility that is generally lower than the historic level of volatility experienced by the S&P 500® Index. The Fund commenced investment operations on September 13, 2011, with two classes of shares, Class A and Class I. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. (a) Consolidation of Subsidiary – Ramius Trading Strategies MF Ltd. The Consolidated Schedule of Investments of the State Street/Ramius Managed Futures Strategy Fund includes the account of Ramius Trading Strategies MF Ltd.The State Street/Ramius Managed Futures Strategy Fund may invest up to 25% of its total assets in Ramius Trading Strategies MF Ltd., a wholly-owned and controlled subsidiary formed under the laws of the Cayman Islands (the “Subsidiary”).The Subsidiary is advised by Ramius Trading Strategies LLC and acts as an investment vehicle in order to effect certain investments consistent with the Fund’s investment objectives and policies specified in the Fund’s prospectus and statement of additional information.The Subsidiary invests the majority of its assets in limited liability companies or other business entities (each a “Trading Entity” and collectively the “Trading Entities”), the trading of each of which is managed on a discretionary basis by a different third-party commodity trading advisor (a “CTA”) pursuant to such CTA’s commodity-related investment program (a “managed futures program”).Each Trading Entity is wholly owned by the Subsidiary and thus indirectly wholly owned by the Fund.The inception date of the Subsidiary was September 20, 2011.As of September 30, 2014, gross assets of the Fund were $131,899,177, of which $22,345,769, or approximately 16.9%, represented the Fund’s ownership of the shares of the Subsidiary. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded. The daily settlement prices for financial futures are provided by an independent source.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities, including commercial paper, with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. State Street/Ramius Managed Futures Strategy Fund CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS – Continued September 30, 2014 (Unaudited) A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. (b) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars. The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted as of 4:00 PM Eastern Standard Time.Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. (c) Forward Contracts The Fund may utilize forward foreign currency contracts (“forward contracts”) under which it is obligated to exchange currencies on specified future dates at specified rates, and are subject to the translations of foreign exchange rates fluctuations.All contracts are “marked-to-market” daily and any resulting unrealized gains or losses are recorded as unrealized appreciation or depreciation on foreign currency translations.The Fund records realized gains or losses at the time the forward contract is settled.Counter-parties to these forward contracts are major U.S. financial institutions. (d) Futures Contracts The Fund may enter into futures contracts (including contracts relating to foreign currencies, interest rates, commodities securities and other financial indexes and other commodities), and purchase and write (sell) related options traded on exchanges designated by the Commodity Futures Trading Commission (“CFTC”) or, consistent with CFTC regulations, on foreign exchanges.The Fund intends primarily to invest in futures contracts and options on them through the Trading Entities.A futures contract provides for the future sale by one party and the purchase by the other party of a specified amount of a commodity, such as an energy, financial, agricultural or metal commodity, at a specified price, date, time and place. For example, a foreign currency futures contract provides for the future sale by one party and the purchase by the other party of a certain amount of a specified non-U.S. currency at a specified price, date, time and place. Similarly, an interest rate futures contract provides for the future sale by one party and the purchase by the other party of a certain amount of a specific interest rate sensitive financial instrument (e.g., a debt security) at a specified price, date, time and place.Securities, commodities and other financial indexes are capitalization weighted indexes that reflect the market value of the securities, commodities or other financial instruments respectively, represented in the indexes. A futures contract on an index is an agreement to be settled by delivery of an amount of cash equal to a specified multiplier times the difference between the value of the index at the close of the last trading day on the contract and the price at which the agreement is made. The clearing house of the exchange on which a futures contract is entered into becomes the counterparty to each purchaser and seller of the futures contract. State Street/Ramius Managed Futures Strategy Fund CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS – Continued September 30, 2014 (Unaudited) A futures contract held by a Fund is valued daily at the official settlement price on the exchange on which it is traded.In computing daily net asset value, the Fund will mark to market its open futures positions. The Fund also is required to deposit and to maintain margin with respect to put and call options on futures contracts written by it.Such margin deposits will vary depending on the nature of the underlying futures contract (and the related initial margin requirements), the current market value of the option and other futures positions held by the Fund. Although some futures contracts call for making or taking delivery of the underlying assets, generally these obligations are closed out prior to delivery by offsetting purchases or sales of matching futures contracts (involving the same exchange, underlying security or index and delivery month).If an offsetting purchase price is less than the original sale price, a Fund realizes a capital gain, or if it is more, the Fund realizes a capital loss.Conversely, if an offsetting sale price is more than the original purchase price, a Fund realizes a capital gain, or if it is less, the Fund realizes a capital loss.The transaction costs also must be included in these calculations.As discussed below, however, the Fund may not always be able to make an offsetting purchase or sale.In the case of a physically settled futures contract, this could result in the Fund being required to deliver, or receive, the underlying physical commodity, which could be adverse to the Fund. At any time prior to the expiration of a futures contract, the Fund may seek to close the position by seeking to take an opposite position, which would operate to terminate the Fund’s existing position in the contract. Positions in futures contracts and options on futures contracts may be closed out only on the exchange on which they were entered into (or through a linked exchange). No secondary market for such contracts exists. Although the Fund may enter into futures contracts only if there is an active market for such contracts, there is no assurance that an active market will exist at any particular time. Most futures exchanges limit the amount of fluctuation permitted in futures contract prices during a single trading day. Once the daily limit has been reached in a particular contract, no trades may be made that day at a price beyond that limit or trading may be suspended for specified periods during the day. It is possible that futures contract prices could move to the daily limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of futures positions at an advantageous price and subjecting the Fund to substantial losses. In such event, and in the event of adverse price movements, the Fund would be required to make daily cash payments of variation margin. In such situations, if the Fund had insufficient cash, it might have to sell assets to meet daily variation margin requirements at a time when it would be disadvantageous to do so. In addition, if the transaction is entered into for hedging purposes, in such circumstances the Fund may realize a loss on a futures contract or option that is not offset by an increase in the value of the hedged position. Losses incurred in futures transactions and the costs of these transactions will affect the Fund’s performance. (e) Futures Options The Fund may purchase and write call and put futures options. Futures options possess many of the same characteristics as options on securities and indexes.A futures option gives the holder the right, in return for the premium paid or received, to assume a long position (call) or short position (put) in a futures contract at a specified exercise price upon expiration of, or at any time during the period of, the option. Upon exercise of a call option, the holder acquires a long position in the futures contract and the writer is assigned the opposite short position.In the case of a put option, the opposite is true.The Fund, as a writer of an option, may have no control over whether the underlying futures contracts may be sold (call) or purchased (put) and as a result, bears the market risk of an unfavorable change in the valuation of the futures contracts underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contract. State Street/Ramius Managed Futures Strategy Fund CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS – Continued September 30, 2014 (Unaudited) Note 3 – Federal Income Taxes At September 30, 2014, the cost of securities on a tax basis and gross unrealized appreciation and depreciation on investments for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or a liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. State Street/Ramius Managed Futures Strategy Fund CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS – Continued September 30, 2014 (Unaudited) The inputs to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of September 30, 2014, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 3** Total Assets Investments Certificate of Deposits $
